EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jodi Reynolds on 26 July 2021.
The application has been amended as follows: 
-Add the following passage to an indented new line inside the period at the end of claim 1:
“wherein the wrap includes a first portion of a first material having an area configured to overlie at least the support surface, and a second portion of a second material having an area configured to overlie at least the first sealing surface of the base, wherein the first material is a filter material and the second material is a flexible material”
-Amend claim 4 as follows:
The sterilizing wrap system of claim 1, wherein the wrap is a bag formed ofthe first material, the bag having a flexible collar formed of the second material for expanding to dispose the wrap over the first sealing surface of the base in an install position and for applying tension to the first sealing surface of the base in a deployed position.
-Cancel claim 5.
-Add the following passage to an indented new line inside the period at the end of claim 20:
“wherein the wrap includes a first portion of a first material having an area configured to overlie at least the support surface, and a second portion of a second material having an area configured to overlie at least the first sealing surface of the base, wherein the first material is a filter material and the second material is a flexible material”

-In line 1 of claim 30, delete the phrase “further comprising” and replace with --wherein the wrap further comprises--
-Add the following passage to an indented new line inside the period at the end of claim 32:
“wherein the wrap includes a first portion of a first material having an area configured to overlie at least the support surface, and a second portion of a second material having an area configured to overlie at least the first sealing surface of the base, wherein the first material is a filter material and the second material is a flexible material”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the amendments have overcome the prior art of record as the prior art fails to teach, suggest or render obvious a system having a continuous seal between the wrap and the first sealing surface of the base, wherein the wrap comprises a filter material having an area configured to overlie at least the support surface and a flexible material having an area configured to overlie at least the first sealing surface of the base.  Bemman et al. (US 2020/0060780) discloses wherein the rubber band overlies the legs of the table, and, thus, cannot be reasonably viewed to form a “continuous” seal between the wrap and the first sealing surface of the base.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041.  The examiner can normally be reached on M-F 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774